            Case 5:18-cv-00919-HE Document 17 Filed 11/02/18 Page 1 of 9



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA
SAUNDRA KEY SEARS and                        )
MICHAEL SHAWN MASON, as                      )
personal representatives of the estate of    )
Dennis W. Mason, deceased,                   )
                                             )
               Plaintiffs,                   )
                                             )
v.                                           )     Case No. CIV-18-919-HE
                                             )
MARATHON OIL COMPANY, an                     )
Ohio Corporation; MARATHON OIL               )
CORPORATION, a Delaware                      )
Corporation,                                 )
                                             )
               Defendants.                   )

            ANSWER OF DEFENDANT MARATHON OIL CORPORATION

       Defendant Marathon Oil Corporation (“Marathon”) submits the following for its

Answer to the Plaintiffs’ Complaint. The responses in the numbered paragraphs below

correspond to the allegations in the paragraph with the same number in the Complaint.

All allegations not expressly admitted are denied.

       1.      With respect to the allegations in Paragraph 1 of the Complaint, Marathon

admits that Plaintiffs are relying on the statute they cite but denies that Plaintiffs are

entitled to any relief under that statute. Marathon further states that 12 O.S. § 1053

speaks for itself.

       2.      Marathon is without sufficient information to form a belief as to the truth of

the allegations in Paragraph 2 of the Complaint.

       3.      With respect to the allegations in Paragraph 3 of the Complaint regarding

Marathon, Marathon admits it is a Delaware corporation that is the parent of Marathon

Oil Company. The remaining allegations are not directed to Marathon, and therefore, no
           Case 5:18-cv-00919-HE Document 17 Filed 11/02/18 Page 2 of 9



response is required.    To the extent a response is required, Marathon incorporates

Marathon Oil Company’s response to Paragraph 3. Marathon further objects to the

Plaintiffs presenting their allegations in a manner that does not reflect that Marathon and

Marathon Oil Company are separate entities.

      4.      The allegations in Paragraph 4 of the Complaint are not directed to

Marathon, and therefore, no response is required. To the extent a response is required,

Marathon admits the allegations in Paragraph 4.

      5.      Marathon admits the allegations in Paragraph 5 of the Complaint.

      6.      With respect to the allegations in Paragraph 6 of the Complaint, Marathon

admits that Marathon Oil Company holds a large amount of net surface acres in

Oklahoma and is engaged in exploration and production in the area sometimes referred to

as the “STACK.” Marathon denies the remaining allegations in Paragraph 6.

      7.      With respect to the allegations in Paragraph 7 of the Complaint, Marathon

admits that some wells can produce gases that if inhaled in high concentrations can be

toxic and fatal.   Marathon denies the remaining allegations in Paragraph 7 of the

Complaint.

      8.      With respect to the allegations in Paragraph 8 of the Complaint, Marathon

admits that Marathon Oil Company it has an office in Oklahoma City, Oklahoma.

      9.      Marathon denies the allegations in Paragraph 9 of the Complaint as to

Marathon Oil Corporation.

      10.     Marathon is without sufficient information to form a belief as to the truth of

the allegations in Paragraph 10 of the Complaint.

                                             2
          Case 5:18-cv-00919-HE Document 17 Filed 11/02/18 Page 3 of 9



       11.    With respect to the allegations in Paragraph 11 of the Complaint, Marathon

admits that the Cerny 1607 oil and gas well is located near the intersection of Highway

81 and County Road 830 near Kingfisher. Marathon is without sufficient information to

form a belief as to the truth of the remaining allegations in Paragraph 11.

       12.    Marathon denies the allegations in Paragraph 12 of the Complaint as to

Marathon Oil Corporation.

       13.    Marathon denies the allegations in Paragraph 13 of the Complaint.

       14.    Marathon is without sufficient information to form a belief as to the truth of

the allegations in Paragraph 14 of the Complaint.

       15.    The allegations in Paragraph 15 constitute a legal conclusion to which no

response is required, but to the extent a response is required, the allegations are denied.

       16.    The allegations in Paragraph 16 constitute a legal conclusion to which no

response is required, but to the extent a response is required, the allegations are denied.

       17.    The allegations in Paragraph 17 constitute a legal conclusion to which no

response is required, but to the extent a response is required, the allegations are denied.

       18.    The allegations in Paragraph 18 constitute a legal conclusion to which no

response is required, but to the extent a response is required, the allegations are denied.

       19.    The allegations in Paragraph 19 constitute a legal conclusion to which no

response is required, but to the extent a response is required, the allegations are denied.

       20.    The allegations in Paragraph 20 constitute a legal conclusion to which no

response is required, but to the extent a response is required, the allegations are denied.



                                              3
          Case 5:18-cv-00919-HE Document 17 Filed 11/02/18 Page 4 of 9



       21.    The allegations in Paragraph 21 constitute a legal conclusion to which no

response is required, but to the extent a response is required, the allegations are denied.

       22.    The allegations in Paragraph 22 constitute a legal conclusion to which no

response is required, but to the extent a response is required, the allegations are denied.

       23.    The allegations in Paragraph 23 constitute a legal conclusion to which no

response is required, but to the extent a response is required, the allegations are denied.

       24.    The allegations in Paragraph 24 constitute a legal conclusion to which no

response is required, but, to the extent a response is required, the allegations are denied.

       25.    The allegations in Paragraph 25 constitute a legal conclusion to which no

response is required, but, to the extent a response is required, the allegations are denied.

       26.    The allegations in Paragraph 26 of the Complaint either state legal

conclusions or provide Plaintiffs’ reasons for not providing calculation of the damages

they seek at this time. While these allegations do not appear to require a response at this

stage in the case, to the extent a response is required, Marathon denies those allegations.

Marathon further denies that Plaintiffs are entitled to recover any of the damages

referenced in Paragraph 26 of the Complaint.

       27.    With respect to the allegations in Paragraph 27 of the Complaint, Marathon

denies that Plaintiffs are entitled to recover any damages, including, but not limited to,

exemplary damages.

       Marathon further denies that Plaintiffs are entitled to any of the relief requested in

the unnumbered paragraph in the Complaint that begins with “WHEREFORE.”



                                              4
              Case 5:18-cv-00919-HE Document 17 Filed 11/02/18 Page 5 of 9



                                AFFIRMATIVE DEFENSES

         1.      The Complaint fails to state a claim upon which relief can be granted.

         2.      Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes

of limitation.

         3.      Plaintiffs’ claims are barred, in whole or in part, under the doctrines of

waiver, estoppel and/ or laches.

         4.      Marathon did not owe any duty to the decedent or Plaintiffs because

Marathon had no ownership, control or involvement with the Cerny 1607 well during the

time material to Plaintiffs’ claim.

         5.      Plaintiffs’ claims are barred, in whole or in part, because Marathon has not

breached a legally recognized duty or obligation owed to Plaintiff.

         6.      Plaintiffs’ claims are barred, in whole or in part, by the doctrine of

assumption of the risk.

         7.      Plaintiffs’ claims are barred, in whole or in part, by the doctrines of

contributory and/or comparative negligence and/or by contributory and/or comparative

fault.

         8.      Plaintiffs’ claims are barred, in whole or in part, because the damages

and/or injuries, about which Plaintiffs complain, if any, were caused by other parties over

which Marathon has no control, no right of control, and for whose actions or conditions

Marathon is not and cannot be held liable.

         9.      Marathon denies that it was aware or should have been aware of any

alleged hidden hazard, at any time, on the Cerny 1607 site.

                                                5
           Case 5:18-cv-00919-HE Document 17 Filed 11/02/18 Page 6 of 9



         10.   Plaintiffs’ claims are barred by their failure to join an indispensable and

necessary party.

         11.   If Plaintiffs sustained injuries as alleged in the Complaint, which Marathon

denies, there was an intervening, superseding cause or causes leading to those alleged

injuries; and, therefore, any alleged action or inaction on the part of Marathon was not the

proximate cause of the alleged injuries.

         12.   If Plaintiffs sustained injuries as alleged in the Complaint, which Marathon

denies, such injuries were the result of sensitivities, medical conditions and/or

idiosyncratic reactions peculiar to decedent, which were unknowable or not reasonably

foreseeable to Marathon and for which Marathon cannot be held responsible.

         13.   Plaintiffs’ injuries and/or damages, if any, were the result of decedent's pre-

existing condition(s) and/or subsequent medical conditions, and the natural course of

those conditions, unrelated to Marathon’s conduct or premises owned, operated and/or

controlled by Marathon.

         14.   Plaintiffs’ losses, if any, are subject to an off-set in the amount of any

amounts paid or payable to Plaintiffs from any collateral source, including but not limited

to payments from any casualty, disability or health insurance, indemnification or benefits

plans.

         15.   The injuries complained of by Plaintiffs were not caused by any acts or

omissions of Marathon.

         16.   Plaintiffs’ injuries and/or damages, if any, were the result of unavoidable

circumstances which could not have been prevented by anyone.

                                              6
         Case 5:18-cv-00919-HE Document 17 Filed 11/02/18 Page 7 of 9



       17.    Plaintiffs are barred from any recovery because Plaintiffs’ damages, if any,

are remote and speculative.

       18.    Plaintiffs are barred from any recovery to the extent the decedent consented

to the acts of which Plaintiffs now complains.

       19.    Marathon did not act with reckless disregard, intentionally and with malice

toward the decedent. Accordingly, punitive damages are not recoverable against

Marathon in this matter.

       20.    Plaintiffs’ injuries and damages, if any, are solely the result of decedent's

voluntary disregard of open and obvious dangers, which could be readily determined

through common knowledge, and the experience of decedent.

       21.    Any claims for injuries allegedly sustained by the decedent exist

exclusively within the Oklahoma Workers' Compensation system as provided in Title 85

of the Oklahoma Statutes.

       22.    Plaintiffs’ alleged injuries and damages, if any, were caused solely by

factors unrelated to any conduct on the part of Marathon.

       23.    To the extent that Plaintiffs have brought claims for punitive damages, such

claims are limited pursuant to 23 O.S. § 9.1.

       24.    Plaintiffs’ claims are barred to the extent that the decedent knowingly failed

to follow warnings and/or instructions.

       25.    Plaintiffs’ claims are barred to the extent the decedent's injuries were

occupational in nature over an extended course of employment, and were not the result of

any isolated instance where the decedent was present at the Cerny 1607 site.

                                                7
            Case 5:18-cv-00919-HE Document 17 Filed 11/02/18 Page 8 of 9



       26.     Damages available to Plaintiff, if any, are subject to the doctrine of several

liability as codified in Tit. 23 Okla. Stat. § 15.

       27.     Plaintiff’s damages, if any, are subject to the limitations imposed by 23

O.S. § 61.2.

       28.     Marathon’s conduct at all times conformed to all applicable state statutes,

regulations, orders and permits.

       29.     The Plaintiffs’ claim for punitive damages is barred, in whole or in part, by

the Due Process Clauses of the U.S. and Oklahoma Constitutions.

       30.     The Plaintiffs’ claim for punitive damages is without factual or legal basis

and it should be disallowed and dismissed, as provided under the Due Process Clauses of

the U.S. and Oklahoma Constitutions.

       Marathon reserves the right to assert any other matter constituting an avoidance or

affirmative defense after discovery in this case.

       WHEREFORE, having fully answered, Marathon respectfully requests that this

Court enter judgment for Marathon and against Plaintiffs on Plaintiffs’ claims, and award

Marathon its costs of suit, attorney’s fees, and any other relief to which Marathon may be

entitled.

                                        Respectfully submitted,

                                        s/Evan G. E. Vincent
                                        John J. Griffin Jr., OBA #3613
                                        Evan G. E. Vincent, OBA #22325
                                        Harry “Skeeter” Jordan, OBA #32437




                                                8
          Case 5:18-cv-00919-HE Document 17 Filed 11/02/18 Page 9 of 9



                                   CROWE & DUNLEVY, P.C.
                                   Braniff Building
                                   324 North Robinson Avenue, Suite 100
                                   Oklahoma City, OK 73102-8273
                                   (405) 235-7700
                                   (405) 239-6651 (Facsimile)
                                   john.griffin@crowedunlevy.com
                                   evan.vincent@crowedunlevy.com
                                   skeeter.jordan@crowedunlevy.com
                                   ATTORNEYS FOR DEFENDANTS
                                   MARATHON OIL COMPANY AND
                                   MARATHON OIL CORPORATION


                             CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of November, 2018, I electronically
transmitted the attached document to the Court Clerk using the ECF System for filing.
Based on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants (names only are sufficient):

             Noble McIntyre            noble@mcintyrelaw.com
             Jeremy Thurman            jeremy@mcintyrelaw.com
             Fredric A. Bremseth       FBremseth@bremseth.com
             Keith E. Ekstrom          KEkstrom@bremseth.com




                                         s/ Evan G. E. Vincent




                                         9
3391374
